Citation Nr: 1506250	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected right foot calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987 and from April 1988 to March 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  

The rating decision on appeal also adjudicated a matter involving a temporary total rating for his right foot calluses, but the Veteran's notice of disagreement was limited only to the two issues listed above.  After receiving a statement of the case adjudicating these matters, the Veteran again mentioned the matter of a temporary total rating for his right foot calluses in his April 2012 substantive appeal.  However, as no indication of disagreement with that issue was received within a year of the June 2010 decision, that matter is not on appeal.

The issues of service connection for a left knee disability, frequent urination, joint pain, bilateral tinnitus, sleep apnea, Gulf War syndrome, and increased rating for service connected right knee degenerative joint disease (DJD) have been raised by the record in statements dated in April 2012 and November 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2012 Substantive Appeal, the Veteran contended that he has foot problems because of the way he has to walk, due to his service-connected right knee disability.  Service connection for right foot calluses (the disability for which he claims an increased rating now) was granted on the basis that the condition was secondary to the service-connected right knee disability.  The current claim of service connection for a left foot disability, to include calluses, has not been adjudicated on this basis.  

An August 2004 VA examination of the feet included the Veteran's report of calluses on both feet "for a long time."  He was diagnosed with painful callosities on both feet; there was no comment on etiology as to the left foot.  A March 2010 VA examination conducted during this appeal did not address the left foot.  

Given the Veteran's assertion of a relationship between the current left foot problems and his service-connected right knee disability and the fact that a similar relationship was the basis of the grant of service connection for right foot callosities, a medical opinion is needed to decide the claim.  38 C.F.R. § 3.159(c)(4)( 2014).  

The most recent VA examination for his right foot disability was conducted in March 2010.  The examiner indicated there were "moderate callosities" under the second metatarsal head, seemingly indicating multiple calluses.  The examiner did not indicate the combined area occupied by such callosities.  As the Veteran's calluses may be rated by analogy as scars, the accurate quantity and total area of the callosities are critical information needed to accurately apply the relevant rating criteria.  Accordingly, a contemporaneous examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for foot complaints since January 2011.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity and likely etiology of the left foot calluses and the current severity of the right foot calluses.  

The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner should be provided a copy of the applicable rating criteria, to specifically include Diagnostic Code (Code) 5284 (other foot injuries) and the criteria for rating the calluses by analogy as scars under Codes 7801-05.  

Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left foot calluses were incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left foot calluses were caused by his service-connected right knee disability?

(c) Is it at least as likely as not that the Veteran's service-connected right knee disability aggravated any current left foot disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left foot disability present (i.e., a baseline) before the onset of the aggravation. 

(d)  for each foot, note all pertinent findings and features of the disability needed to apply the relevant rating criteria.  Specifically, when evaluating based on Code 5284, the examiner should indicate whether there is any additional functional impairment due to the calluses of either foot.

Any opinions offered must include a complete rationale.

3.  The AOJ should then review the record and readjudicate the claim.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

